          ~~~~-'"==='~~~~~~~~~~~~l/;, I
,d;   '    ·;   ,_,
                                                                                                                                                            2
          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of J       l1':




                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA                                                                         I
                                                                                                                                                                   '




                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                          v.                                          (For Offenses Committed On or After November 1, 1987)


                               Mario Angel Rocha-Diaz                                 CaseNumber: 3:19-mj-22188

                                                                                      Martin G Molina
                                                                                      Defendant's Att01 "Y                    -
          REGISTRATION NO. 6248 6298
                                                                                                                 Flt,,ED
          THE DEFENDANT:                                                                                           MAY 3 1 2019
           [gj pleaded guilty to count(s) 1 of Complaint
           D was found guilty to count( s)                                           S'"'' CLERK LIS 01srn1s;:r COURT

             after a plea of not guilty.                                             BY                            DEPUTY
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                   Nature of Offense                                                           Count Number(s)
          8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

           D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




           D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                       dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                         D TIME SERVED

            igJAssessment: $10 WAIVED igJ Fine: WAIVED
           [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                            charged in case
                                                                                                                                                                  I
               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.                                                               I     I
                                                                                                                                                                       11
                                                                                                                                                                       I
                                                                                    Friday, May 31, 2019                                                               I
                                                                                    Date of Imposition of Sentence
                                                                                                                                                                       I
                                                                                    :Micfiae[]. Seng                                                                   I
                                                                                    HONORABLE MICHAEL J. SENG
                                                                                    UNITED STATES MAGISTRATE JUDGE.                                                    I
                                                                                                                                                                       I<




          Clerk's Office Copy                                                                                                     3: 19-mj-22188
